DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A second Non-Final Rejection has been sent out to examine the replacement set of claims filed the same day, 11/25/2020.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/839/365 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the limitation “mineral-free” in the independent Claims 21, 30 & 36 of this current application, Application No. 17/104,428 is not supported in the prior-filed application, Application No. 15/839/365.
For this reason, the Examiner gives a priority date of November 25, 2020 for all of the claims (since the limitation in question is in the independent claims).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “mineral-free” in the independent Claims 21, 30 & 36 is not discussed or stated at all in the instant Specification.
Claim Objections
Claim 21 is objected to because of the following informalities:  the limitation “the first surface” on line 11 of the claim should be rewritten as “the longitudinal first surface” for consistency.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “the second surface” on line 11 of the claim should be rewritten as “the longitudinal second surface” for consistency.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “the first purification media” on lines 11-12 of the claim should be rewritten as “the first fluid purification media” for consistency.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitations “the ratio”, “the range”, “the difference”, and “the thickness” on lines 15-17 of the claim should be rewritten as “a ratio”, “a range”, “a difference”, and “a thickness” since they are the first recitations of these limitations in the claims (however they are inherent so there is no apparent antecedent basis issue).  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “the porous purification block” on line 18 of the claim should be rewritten as “the first rigid porous purification block” for consistency.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the limitation “the second purification media” on line 4 of the claim should be rewritten as “the second fluid purification media” for consistency.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  the limitation “the NSF standard 53” on line 2 of the claim should be rewritten as “an NSF standard 53” since it is the first recitation of this limitation in the claim.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  the limitation “the removal” on line 2 of the claim should be rewritten as “the removing” for consistency.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  the limitation “the first surface” on line 10 of the claim should be rewritten as “the longitudinal first surface” for consistency.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  the limitation “the second surface” on lines 10-11 of the claim should be rewritten as “the longitudinal second surface” for consistency.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  the limitation “the first purification media” on line 11 of the claim should be rewritten as “the first fluid purification media” for consistency.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  the limitations “the ratio”, “the range”, “the difference”, and “the thickness” on lines 17-19 of the claim should be rewritten as “the longitudinal second surface” since they are the first recitations of these limitations in the claims (however they are inherent so there is no apparent antecedent basis issue).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 30, 36 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, the limitation “mineral-free” in the independent Claims 21, 30 & 36 of this current application, Application No. 17/104,428 is not supported in the prior-filed application, Application No. 15/839/365, and is considered new matter, unless the application becomes a continuation-in-part application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 29, 30, 36 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the rigid porous purification block”.  It is not clear if this limitation is the same as the “first” “rigid porous purification block” or the “second” “rigid porous purification block” as in Claim 21.  Examiner interprets it to be the same as the first rigid porous purification block.
Claim 27 recites the limitation "the first fluid purification material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the fluid purification system response” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites in the preamble “a fluid purification system for removing lead from water”, but it is not clear how any of the components claimed in the body of the claim are supposed to carry out or are capable of this function of “removing lead from water”.  As a result, the claim is indefinite.
Claim 36 recites in the preamble “a fluid purification system for removing lead from water also containing at least one of TOC and TTHM”, but it is not clear how any of the components claimed in the body of the claim are supposed to carry out or are capable of this function of “removing lead from water also containing at least one of TOC and TTHM”.  As a result, the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 & 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy, (US 2006/0207925), in view of Vanderbilt et al., (“Vanderbilt”, US 4,753,728), in further view of Rinker et al., (“Rinker”, US 2006/0000763), in further view of Hong, (US 6,106,725).
Claims 21 & 24-28 are directed to a method of removing lead from water, a method type invention group.
Regarding Claims 21 & 24-28, Embodiment 1 of Levy discloses a method of removing a contaminant from water, (See Abstract, Levy), comprising the steps of: contacting the water with a fluid purification system, (Cartridge 200, See Figures 1A-C and See paragraph [0035]), comprising: a mineral-free, first fluid purification media comprising a first rigid porous purification block comprising: a longitudinal first surface; a longitudinal second surface disposed inside the longitudinal first surface, (Outer and Inner Edge of Porous Purification Block 205 and Inner Porous Layer 206 defining a first fluid purification media, See Figures 1A and 1B, and See paragraph [0036]; alternatively Outer Porous Layer 202 with its own outer/inner edges is the first fluid purification media, See Figures 1A/1B, See paragraph [0036]), a porous high density polymer disposed between the longitudinal first surface and the longitudinal second surface, (Porous Layer 206 or alternatively Porous Layer 202, See Figure 1A/B, and See paragraph [0036]), wherein: the longitudinal first surface has a first transverse dimension; the longitudinal second surface is an inner surface having a second transverse dimension the difference between the first transverse dimension and the second transverse dimension is the thickness of the porous purification block, (Outer Edge and Inner Edge of Porous Purification Block 205/Layer 206 or alternatively Layer 202 each have diameter in which the difference is the thickness of Block 205/alternatively Layer 202, See Figures 1A and 1B, and See paragraph [0036]), a third fluid purification media comprising a second rigid porous purification block having a longitudinal outer surface and a longitudinal inner surface, (Outer Porous Layer 202, See Figures 1A/B, Levy), wherein the longitudinal inner surface is disposed transversely outside the longitudinal first surface of the first fluid purification media and defining a transverse gap therebetween, (Inner Edge of Outer Porous layer 202, Annular Gap 204, Outer Edge of Porous Filtration Block 205, See Figures 1A/B, Levy), or wherein the longitudinal outer surface is disposed inside the longitudinal second surface of the first fluid purification media, and defining a transverse gap therebetween, (Block 205 and Layer 206 positioned within Layer 202 with Annular Gap 204 in between, See Figures 1A/1B, Levy), a fourth fluid purification media comprising particles of a fluid purification material disposed in the transverse gap, (Annular Gap 204, See Figures 1A/B, and See paragraph [0036]; “a finely ground powdered purification media”; and See paragraph [0039], “The powdered purification media can vary…carbon…powdered activated carbon”, Levy).
Embodiment 1 of Levy does not disclose the contaminant including lead, a second fluid purification media, comprising a fibrous, nonwoven fabric disposed adjacent to the first surface of the first fluid purification media, the second surface of the first purification media, or both; the ratio of the first transverse dimension to the second transverse dimension is in the range of 1.2 to 3.5, or removing the lead from the water also containing at least one of TOC and TTHM.
Vanderbilt discloses a second fluid purification media, comprising a fibrous, nonwoven fabric disposed adjacent to the first surface of the first fluid purification media, the second surface of the first purification media, or both, (Nonwoven Scrim 61 and Fabric, Net 70, See Figure 1, and See column 5, lines 51-56, column 2, lines 23-29, Vanderbilt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Levy by incorporating a second fluid purification media, comprising a fibrous, nonwoven fabric disposed adjacent to the first surface of the first fluid purification media, the second surface of the first purification media, or both as in Vanderbilt since providing the second fluid purification media in this manner is known to be conventional, (See column 5, lines 55-56, Vanderbilt), in activated carbon/charcoal water filters, (See column 1, lines 5-11, Vanderbilt), to keep “the charcoal from flaking off into the water,” (See column 1, lines 5-11, Vanderbilt).
Modified Levy does not explicitly disclose the contaminant including lead, a porous high density polymer disposed between the longitudinal first surface and the longitudinal second surface, the ratio of the first transverse dimension to the second transverse dimension is in the range of 1.2 to 3.5, or removing the lead from the water also containing at least one of TOC and TTHM.
Rinker discloses the contaminant including lead, (See paragraphs [0005] & [0109]), the ratio of the first transverse dimension to the second transverse dimension is in the range of 1.2 to 3.5, (See Figures 2 & 3, and See paragraph [0065], Rinker; Selecting a value for an outside diameter between about 2.0 to 4.0 inches and selecting a value for an inside diameter by taking the difference between the outside diameter and the range in wall thickness being 1.0 and 3.0 inches, and dividing the two values can result in a ratio in the range of 1.2 and 1.9.  For example, selecting an outside diameter of 2.0 inches and a wall thickness of 0.6 inches results in a ratio of 2.0 / (2.0 – 0.60) = 1.43, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Levy by incorporating the contaminant including lead, the ratio of the first transverse dimension to the second transverse dimension is in the range of 1.2 to 3.5 as in Rinker in order to “influence the flow rate of water through the filter”, (See paragraph [0065], Rinker).  Varying the two transverse dimensions can change the external surface area of the filter, making it possible for “good flow rates and effective contaminant removal [to] be achieved when the external surface 21b area” is within a certain range, (see paragraph [0065], Rinker). 
Modified Levy does not disclose removing lead from the water also containing at least one of TOC and TTHM.
Hong discloses a method of removing lead from water, (See Abstract, column 1, lines 12-26 and column 3, lines 16-44, and See column 4, lines 26-34, and column 6, lines 8-14, Hong), in which the water also contains at least one of TOC and TTHM, (See Abstract, column 1, lines 12-26 and column 3, lines 16-44, and See column 4, lines 26-34, Hong). Additional features of this disclosure are included in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of modified Levy by incorporating removing the lead from the water also containing at least one of TOC and TTHM as in Hong because not only is “the elevated concentration of lead in drinking water...a major public health concern,” (See column 1, lines 28-30, Hong), “chlorine, disinfection byproducts, and other organic pollutants" are pollutants of main concern, (See column 1, lines 23-25, Hong), in which "chlorine is one of the most commonly used disinfects" but "many of the organic compounds in water may react with the chlorine to form toxic compounds that cause adverse health effects to humans after long-term usage" such as "trihalomethane" so "the EPA...has approved a rule to reduce the maximum allowable THM concentration in treated water from 100 to 80 ppb". Thus, itis an object "to provide a point-of-use system for the removal of harmful pollutants from drinking water to safe concentrations, including lead, copper, organic substances" and chlorine, (See column 4, lines 11-14, lines 26-30, Hong).
Additional Disclosures Included: 
Claim 24: The method according to claim 21, wherein the ratio is in the range of 1.2 to 2.5, (See Figures 2 & 3, and See paragraph [0065], Rinker; Selecting a value for an outside diameter between about 2.0 to 4.0 inches and selecting a value for an inside diameter by taking the difference between the outside diameter and the range in wall thickness being 1.0 and 3.0 inches, and dividing the two values can result in a ratio in the range of 1.2 and 1.9.  For example, selecting an outside diameter of 2.0 inches and a wall thickness of 0.6 inches results in a ratio of 2.0 / (2.0 – 0.60) = 1.43, anticipating the claimed range at that value).
Claim 25: The method according to claim 21, wherein the ratio is in the range of 1.2 to 2.3, (See Figures 2 & 3, and See paragraph [0065], Rinker; Selecting a value for an outside diameter between about 2.0 to 4.0 inches and selecting a value for an inside diameter by taking the difference between the outside diameter and the range in wall thickness being 1.0 and 3.0 inches, and dividing the two values can result in a ratio in the range of 1.2 and 1.9.  For example, selecting an outside diameter of 2.0 inches and a wall thickness of 0.6 inches results in a ratio of 2.0 / (2.0 – 0.60) = 1.43, anticipating the claimed range at that value).
Claim 28: The method according to claim 21, wherein the at least one of TOC and TTHM includes at least one of TOC and TTHM in a concentration of greater than or equal to 100 ppb, (See column 3, lines 18-26, Hong).
Regarding Claim 26, modified Levy discloses the method according to claim 21, but does not disclose in the specified combination wherein the rigid porous purification block has an average pore diameter that ranges between 10,000 and 60,000A.
Embodiment 2 of Levy discloses wherein the first rigid porous purification block has an average pore diameter that ranges between 10,000 and 60,000A, (See paragraph [0043], Levy; US 2001/0042719 is incorporated by reference which discloses in paragraph [0014] a nominal micron rating of approximately 1-5 microns, which is considered average pore size/diameter, which then converts to 10,000 to 50,000 angstroms, anticipating the claimed range from 10,000 to 50,000 angstroms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Levy by incorporating wherein the rigid porous purification block has an average pore diameter that ranges between 10,000 and 60,000A as in Embodiment 2 of Levy in order to yield a porous block to allow “the use of…carbon particulates suitable for achieving a micron or larger nominal rating, but in fact achieving submicron performance without diminished lifetime”, (See paragraph [0009], Levy).
Regarding Claim 27, modified Levy discloses the method according to claim 21, but does not disclose in the specified combination wherein the first fluid purification material comprises carbon particles having a porosity of 50% to 90%.
Embodiment 3 of Levy discloses wherein the first fluid purification material comprises carbon particles having a porosity of 50% to 90%, (See paragraph [0041], Levy; This range anticipates the claimed range from 50% to 80%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Levy by incorporating wherein the first fluid purification material comprises carbon particles having a porosity of 50% to 90% as in Embodiment 3 of Levy since “the first stage of the filter can contain particulate purification material similar to that used in the porous carbon block”, (See paragraph [0026], Levy), so that ‘they can catalytically decompose at least a portion of the chloramines with which they come into contact”, (See paragraph [0041], Levy).
Claims 30-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy, (US 2006/0207925), in view of Vanderbilt et al., (“Vanderbilt”, US 4,753,728), in further view of Rinker et al., (“Rinker”, US 2006/0000763), in further view of Hong, (US 6,106,725), in further view of Smith et al., (“Smith”, US 6,136,189), and in further view of Tepper et al., (“Tepper”, US 2007/0175196).
Claims 30-33 are directed to a fluid purification system, an apparatus or device type invention group.
Regarding Claims 30-33, Embodiment 1 of Levy discloses a fluid purification system for removing a contaminant, (See Abstract and See paragraph [0035], Levy), comprising: a mineral-free, first fluid purification media comprising a first rigid porous purification block comprising: a longitudinal first surface; a longitudinal second surface disposed inside the longitudinal first surface, (Outer and Inner Edge of Porous Purification Block 205 and Inner Porous Layer 206 defining a first fluid purification media, See Figures 1A and 1B, and See paragraph [0036]), a porous high density polymer disposed between the longitudinal first surface and the longitudinal second surface, (Porous Layer 206, See Figure 1A/B, and See paragraph [0036]), wherein: the longitudinal first surface has a first transverse dimension; the longitudinal second surface is an inner surface having a second transverse dimension the difference between the first transverse dimension and the second transverse dimension is the thickness of the porous purification block, (Outer Edge and Inner Edge of Porous Purification Block 205/Layer 206 each have diameter in which the difference is the thickness of Block 205, See Figures 1A and 1B, and See paragraph [0036]), a third fluid purification media comprising a second rigid porous purification block having a longitudinal outer surface and a longitudinal inner surface, (Outer Porous Layer 202, See Figures 1A/B, Levy), wherein the longitudinal inner surface is disposed transversely outside the longitudinal first surface of the first fluid purification media and defining a transverse gap therebetween, (Inner Edge of Outer Porous layer 202, Annular Gap 204, Outer Edge of Porous Filtration Block 205, See Figures 1A/B, Levy), or wherein the longitudinal outer surface is disposed inside the longitudinal second surface of the first fluid purification media, and defining a transverse gap therebetween, (alternative arrangement that is optionally required), and a fourth fluid purification media comprising particles of a fluid purification material disposed in the transverse gap, (Annular Gap 204, See Figures 1A/B, and See paragraph [0036]; “a finely ground powdered purification media”; and See paragraph [0039], “The powdered purification media can vary…carbon…powdered activated carbon”, Levy).
Embodiment 1 of Levy does not disclose the contaminant including lead and the water also containing at least one of TOC and TTHM, a second fluid purification media, comprising a pleated fibrous, nonwoven fabric disposed adjacent to the first surface of the first fluid purification media, the second surface of the first purification media, or both; wherein the fibrous nonwoven fabric of the second fluid purification media is folded to form a plurality of pleats and comprising an active material disposed on, among, or in the pleated, fibrous, nonwoven fabric, and the ratio of the first transverse dimension to the second transverse dimension is in the range of 1.2 to 3.5, or removing the lead from the water also containing at least one of TOC and TTHM.
Vanderbilt discloses a second fluid purification media, comprising a fibrous, nonwoven fabric disposed adjacent to the first surface of the first fluid purification media, the second surface of the first purification media, or both, (Nonwoven Scrim 61 and Fabric, Net 70, See Figure 1, and See column 5, lines 51-56, column 2, lines 23-29, Vanderbilt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Embodiment 1 of Levy by incorporating a second fluid purification media, comprising a fibrous, nonwoven fabric disposed adjacent to the first surface of the first fluid purification media, the second surface of the first purification media, or both as in Vanderbilt since providing the second fluid purification media in this manner is known to be conventional, (See column 5, lines 55-56, Vanderbilt), in activated carbon/charcoal water filters, (See column 1, lines 5-11, Vanderbilt), to keep “the charcoal from flaking off into the water,” (See column 1, lines 5-11, Vanderbilt).
Modified Levy does not explicitly disclose the contaminant including lead, a porous high density polymer disposed between the longitudinal first surface and the longitudinal second surface, the ratio of the first transverse dimension to the second transverse dimension is in the range of 1.2 to 3.5, or removing lead from the water also containing at least one of TOC and TTHM, or wherein the fibrous nonwoven fabric of the second fluid purification media is folded to form a plurality of pleats and comprising an active material disposed on, among, or in the pleated, fibrous, nonwoven fabric
Rinker discloses the contaminant including lead, (See paragraphs [0005] & [0109]), the ratio of the first transverse dimension to the second transverse dimension is in the range of 1.2 to 3.5, (See Figures 2 & 3, and See paragraph [0065], Rinker; Selecting a value for an outside diameter between about 2.0 to 4.0 inches and selecting a value for an inside diameter by taking the difference between the outside diameter and the range in wall thickness being 1.0 and 3.0 inches, and dividing the two values can result in a ratio in the range of 1.2 and 1.9.  For example, selecting an outside diameter of 2.0 inches and a wall thickness of 0.6 inches results in a ratio of 2.0 / (2.0 – 0.60) = 1.43, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Levy by incorporating the contaminant including lead, the ratio of the first transverse dimension to the second transverse dimension is in the range of 1.2 to 3.5 as in Rinker in order to “influence the flow rate of water through the filter”, (See paragraph [0065], Rinker).  Varying the two transverse dimensions can change the external surface area of the filter, making it possible for “good flow rates and effective contaminant removal [to] be achieved when the external surface 21b area” is within a certain range, (see paragraph [0065], Rinker). 
Modified Levy does not disclose removing lead from the water also containing at least one of TOC and TTHM, or wherein the fibrous nonwoven fabric of the second fluid purification media is folded to form a plurality of pleats and comprising an active material disposed on, among, or in the pleated, fibrous, nonwoven fabric.
Hong discloses a method of removing lead from water, (See Abstract, column 1, lines 12-26 and column 3, lines 16-44, and See column 4, lines 26-34, and column 6, lines 8-14, Hong), in which the water also contains at least one of TOC and TTHM, (See Abstract, column 1, lines 12-26 and column 3, lines 16-44, and See column 4, lines 26-34, Hong). Additional features of this disclosure are included in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of modified Levy by incorporating wherein the water also contains at least one of TOC and TTHM as in Hong because not only is “the elevated concentration of lead in drinking water...a major public health concern,” (See column 1, lines 28-30, Hong), “chlorine, disinfection byproducts, and other organic pollutants" are pollutants of main concern, (See column 1, lines 23-25, Hong), in which "chlorine is one of the most commonly used disinfects" but "many of the organic compounds in water may react with the chlorine to form toxic compounds that cause adverse health effects to humans after long-term usage" such as "trihalomethane" so "the EPA...has approved a rule to reduce the maximum allowable THM concentration in treated water from 100 to 80 ppb". Thus, itis an object "to provide a point-of-use system for the removal of harmful pollutants from drinking water to safe concentrations, including lead, copper, organic substances" and chlorine, (See column 4, lines 11-14, lines 26-30, Hong).
Modified Levy does not disclose wherein the fibrous nonwoven fabric of the second fluid purification media is folded to form a plurality of pleats and comprising an active material disposed on, among, or in the pleated, fibrous, nonwoven fabric.
Smith discloses a fluid purification system, (See Abstract, and See column 1, lines 6-43, Smith), with its second fluid purification media, comprising a fibrous fabric made of microglass fibers, the fibrous fabric of the second fluid purification media being folded to form a plurality of pleats, (Media 17/20/21, See Figure 1, See column 6, lines 29-36, 66-67, column 7, lines 1-16, Smith).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid purification system of modified Levy by incorporating wherein the fibrous fabric of the second fluid purification media is folded to form a plurality of pleats as in Smith in order to provide “a large surface area while still effectively functioning as a filtration media and for minimizing the amount of space necessary", (See column 6, lines 66-67, column 7, lines 1-2, Smith). By doing so, it provides “interchangeable water filters", which are "highly efficient, small relative to their high performance, and designed for a variety of requirements from taste, odor, and chlorine removal to the removal of both chemical and heavy metals contamination, through handling most pathogenic biological contamination problems," (See column 2, lines 17-23, Smith).
Modified Levy does not disclose wherein the second fluid purification media further comprises an active material disposed on, among, or in the pleated, fibrous, nonwoven fabric.
Tepper discloses a fluid purification system, (See Abstract), further comprising an active material disposed on, among, or in its fibrous, nonwoven fabric, (See page 5, paragraph [0090] or alternatively See page 6, paragraph [0103], Tepper).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the fluid purification system of modified Levy by incorporating wherein the second fluid purification media further comprises an active material disposed on, among, or in the pleated, fibrous, nonwoven fabric as in Tepper in order to satisfy the need for a non-woven fibrous medium that retains ultrafine or nanoparticles without the need for binders or adhesives,” (See page 2, paragraph [0015], Tepper), which "are deposited onto the...fibers to improve removal of contaminants from the fluid medium", (See page 3, paragraph [0040], Tepper).
Additional Disclosures Included: 
Claim 31: The fluid purification system of claim 30, wherein the ratio is in the range of 1.2 to 2.5, (See Figures 2 & 3, and See paragraph [0065], Rinker; Selecting a value for an outside diameter between about 2.0 to 4.0 inches and selecting a value for an inside diameter by taking the difference between the outside diameter and the range in wall thickness being 1.0 and 3.0 inches, and dividing the two values can result in a ratio in the range of 1.2 and 1.9.  For example, selecting an outside diameter of 2.0 inches and a wall thickness of 0.6 inches results in a ratio of 2.0 / (2.0 – 0.60) = 1.43, anticipating the claimed range at that value).
Claim 32: The fluid purification system of claim 30, wherein the ratio is in the range of 1.2 to 2.3, (See Figures 2 & 3, and See paragraph [0065], Rinker; Selecting a value for an outside diameter between about 2.0 to 4.0 inches and selecting a value for an inside diameter by taking the difference between the outside diameter and the range in wall thickness being 1.0 and 3.0 inches, and dividing the two values can result in a ratio in the range of 1.2 and 1.9.  For example, selecting an outside diameter of 2.0 inches and a wall thickness of 0.6 inches results in a ratio of 2.0 / (2.0 – 0.60) = 1.43, anticipating the claimed range at that value).
Regarding Claim 33, modified Levy discloses the fluid purification system of claim 30, but does not disclose in the specified combination wherein the first rigid porous purification block has an average pore diameter that ranges between 10,000 and 60,000A.
Embodiment 2 of Levy discloses wherein the first rigid porous purification block has an average pore diameter that ranges between 10,000 and 60,000A, (See paragraph [0043], Levy; US 2001/0042719 is incorporated by reference which discloses in paragraph [0014] a nominal micron rating of approximately 1-5 microns, which is considered average pore size/diameter, which then converts to 10,000 to 50,000 angstroms, anticipating the claimed range from 10,000 to 50,000 angstroms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Levy by incorporating wherein the first rigid porous purification block has an average pore diameter that ranges between 10,000 and 60,000A as in Embodiment 2 of Levy in order to yield a porous block to allow “the use of…carbon particulates suitable for achieving a micron or larger nominal rating, but in fact achieving submicron performance without diminished lifetime”, (See paragraph [0009], Levy).
Claims 22, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy, (US 2006/0207925), in view of Vanderbilt et al., (“Vanderbilt”, US 4,753,728), in further view of Rinker et al., (“Rinker”, US 2006/0000763), in further view of Hong, (US 6,106,725), in further view of Karbachsch et al., (“Karbachsch”, US 5,169,528).
Claims 22 & 23 are directed to a method of removing lead from water, a method type invention group.
Regarding Claims 22 & 23, modified Levy discloses the method according to claim 21 wherein the fourth fluid purification media is disposed between the second purification media and the longitudinal outer surface of the second rigid porous purification block of the third fluid purification media, (Annular Gap 204, See Figures 1A/B, and See paragraph [0036]; “a finely ground powdered purification media”; and See paragraph [0039], “The powdered purification media can vary…carbon…powdered activated carbon”, Levy), but does not disclose wherein the second fluid purification media is disposed adjacent to the longitudinal second surface of the first rigid porous purification block of the first fluid purification media.
Karbachsch discloses wherein the second fluid purification media is disposed adjacent to the longitudinal second surface of the first rigid porous purification block of the first fluid purification media, (Peripheral Wall 20 between Filter Beds 21a and Additional Coaxial Cylinder containing Additional Activated Carbon, See Figure 3, and See column 5, lines 7-35, column 4, lines 17-21; See column 6, lines 1-34; and See column 7, lines 5-12, Karbachsch; According to column 3, lines 45-50 of Karbachsch, the fluid purification system can have more than two hollow-cylindrical chambers that are filled with filtration-active substances that include activated carbon, that are coaxially arranged in which peripheral walls made of non-woven fabric are incorporated.  Thus, a third hollow-cylindrical chamber with activated carbon can be placed in the interior of the system, inside Filter Bed 21b).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Levy by incorporating wherein the second fluid purification media is disposed adjacent to the longitudinal second surface of the first rigid porous purification block of the first fluid purification media as in Karbachsch because “the development of coaxial chambers [first and third fluid purification media] offers the possible of providing the...chambers with fillings of filtration-active substances which are different from one another. As a result thereof, variations of the filtration operations to be performed can be carried out over considerably broader ranges’, (See column 3, lines 52-56, Karbachsch), such that when the peripheral walls [second purification media] is placed annularly between the coaxial chambers, the peripheral walls can act as “filter layers, filter membranes, and/or a combination thereof, of which the pore diameter is adapted to the filtration operation to be performed in each case, in such a way that they retain a fraction of particles which are coarse to a greater or lesser extent, whilst fine particles are retained in the [first/third purification media]’, (See column 5, lines 46-56, Karbachsch). Additionally, the placement of the second fluid purification media, helps “to enable the filter element to be flowed forward either inwardly or outwardly” in order “to achieve the possibility of using the filter element according to the invention in a manner which is as universal as possible,” (See column 4, lines 22-31, Karbachsch).
Additional Disclosures Included:
Claim 23: The method according to claim 22, wherein the fluid purification system further comprises a fifth fluid purification media comprising a second fibrous, nonwoven fabric disposed inside the longitudinal inner surface of the second rigid porous purification block, (Additional Hollow-Cylindrical Chamber filled with Activated Carbon as in Figure 3 of Karbachsch and column 3, lines 45-52 which is equivalent to the third fluid purification media of modified Levy which will have an Inner Peripheral Wall that may be non-woven filter material, See column 4, lines 17-21, Karbachsch).
Claims 34 & 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy, (US 2006/0207925), in view of Vanderbilt et al., (“Vanderbilt”, US 4,753,728), in further view of Rinker et al., (“Rinker”, US 2006/0000763), in further view of Hong, (US 6,106,725), in further view of Smith et al., (“Smith”, US 6,136,189), and in further view of Tepper et al., (“Tepper”, US 2007/0175196), in further view of Karbachsch et al., (“Karbachsch”, US 5,169,528).
Claims 34 & 35 are directed to a fluid purification system, an apparatus or device type invention group.
Regarding Claim 34, modified Levy discloses the fluid purification system of claim 12, wherein the longitudinal outer surface of the second rigid porous purification block of the third fluid purification media is disposed transversely inside the longitudinal second surface of the first rigid porous purification block of the first fluid purification media, (Block 205/Layer 206 located annularly within Layer 202, See Figure 1A/1B, Levy), but does not disclose wherein the second fluid purification media and the fourth fluid purification media are disposed in the transverse gap between said longitudinal second surface and said longitudinal outer surface.
Karbachsch discloses wherein the second fluid purification media and the fourth fluid purification media are disposed in the transverse gap between said longitudinal second surface and said longitudinal outer surface, (Peripheral Wall 20 between Filter Beds 21a and Additional Coaxial Cylinder containing Additional Activated Carbon, See Figure 3, and See column 5, lines 7-35, column 4, lines 17-21; See column 6, lines 1-34; and See column 7, lines 5-12, Karbachsch; According to column 3, lines 45-50 of Karbachsch, the fluid purification system can have more than two hollow-cylindrical chambers that are filled with filtration-active substances that include activated carbon, that are coaxially arranged in which peripheral walls made of non-woven fabric are incorporated.  Thus, a third hollow-cylindrical chamber with activated carbon can be placed in the interior of the system, inside Filter Bed 21b).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Levy by incorporating wherein the second fluid purification media and the fourth fluid purification media are disposed in the transverse gap between said longitudinal second surface and said longitudinal outer surface as in Karbachsch because “the development of coaxial chambers [first and third fluid purification media] offers the possible of providing the...chambers with fillings of filtration-active substances which are different from one another. As a result thereof, variations of the filtration operations to be performed can be carried out over considerably broader ranges’, (See column 3, lines 52-56, Karbachsch), such that when the peripheral walls [second purification media] is placed annularly between the coaxial chambers, the peripheral walls can act as “filter layers, filter membranes, and/or a combination thereof, of which the pore diameter is adapted to the filtration operation to be performed in each case, in such a way that they retain a fraction of particles which are coarse to a greater or lesser extent, whilst fine particles are retained in the [first/third purification media]’, (See column 5, lines 46-56, Karbachsch). Additionally, the placement of the second fluid purification media, helps “to enable the filter element to be flowed forward either inwardly or outwardly” in order “to achieve the possibility of using the filter element according to the invention in a manner which is as universal as possible,” (See column 4, lines 22-31, Karbachsch).
Regarding Claim 35, modified Levy discloses the fluid purification system of claim 30, but does not disclose further comprising a fifth fluid purification media comprising a second fibrous, nonwoven fabric disposed inside the longitudinal inner surface of the second rigid porous purification block.
Karbachsch discloses further comprising a fifth fluid purification media comprising a second fibrous, nonwoven fabric disposed inside the longitudinal inner surface of the second rigid porous purification block, (Peripheral Wall 20 between Filter Beds 21a and Additional Coaxial Cylinder containing Additional Activated Carbon, See Figure 3, and See column 5, lines 7-35, column 4, lines 17-21; See column 6, lines 1-34; and See column 7, lines 5-12, Karbachsch; According to column 3, lines 45-50 of Karbachsch, the fluid purification system can have more than two hollow-cylindrical chambers that are filled with filtration-active substances that include activated carbon, that are coaxially arranged, in which peripheral walls made of non-woven fabric are incorporated.  Thus, a third hollow-cylindrical chamber with activated carbon can be placed in the interior of the system, inside Filter Bed 21b).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Levy by incorporating further comprising a fifth fluid purification media comprising a second fibrous, nonwoven fabric disposed inside the longitudinal inner surface of the second rigid porous purification block as in Karbachsch because “the development of coaxial chambers [first and third fluid purification media] offers the possible of providing the...chambers with fillings of filtration-active substances which are different from one another. As a result thereof, variations of the filtration operations to be performed can be carried out over considerably broader ranges’, (See column 3, lines 52-56, Karbachsch), such that when the peripheral walls [second purification media] is placed annularly between the coaxial chambers, the peripheral walls can act as “filter layers, filter membranes, and/or a combination thereof, of which the pore diameter is adapted to the filtration operation to be performed in each case, in such a way that they retain a fraction of particles which are coarse to a greater or lesser extent, whilst fine particles are retained in the [first/third purification media]’, (See column 5, lines 46-56, Karbachsch). Additionally, the placement of the second fluid purification media, helps “to enable the filter element to be flowed forward either inwardly or outwardly” in order “to achieve the possibility of using the filter element according to the invention in a manner which is as universal as possible,” (See column 4, lines 22-31, Karbachsch).
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy, (US 2006/0207925), in view of Vanderbilt et al., (“Vanderbilt”, US 4,753,728), in further view of Rinker et al., (“Rinker”, US 2006/0000763), in further view of Hong, (US 6,106,725), in further view of Beswick et al, (“Beswick”, US 2008/0047902).
Clam 29 is directed to a method of removing lead from water, a method type invention group.
Regarding Claim 29, modified Levy discloses the method according to claim 21, further including the step of meeting the EPA standards with the fluid purification system response to the removal of the lead from the water also containing at least one of TOC and TTHM, (See column 1, lines 27-33, column 3, lines 41-43, Hong, and See column 10, lines 1-14, column 18, lines 16-20, Hong).
Modified Levy does not explicitly disclose that it meets the NSF standard 53 with those values and EPA standards.
Beswick discloses a method of removing lead from water, (See Abstract and See paragraphs [0014] & [0015], Beswick), that meets the NSF standard 53 with similar values and EPA standards, (See paragraphs [0052] & [0053], Beswick).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of removing lead from water of modified Levy by incorporating that the method meets the NSF standard 53 as in Beswick because systems that have 15 ppb or less of lead and 100 ppb or less of trihalomethane meet EPA standards as well as the NSF International Standard 53, (See paragraphs [0052] & [0053], Beswick), so that the filter meets "regulatory body requirements for heavy metals and halogenated byproducts removal", (See paragraph [0007], Beswick).
Claims 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al., (“Taylor”, US 2006/0043024), in view of Rinker et al., (“Rinker”, US 2006/0000763), in further view of Levy, (US 2006/0207925), in further view of Hong, (US 6,106,725)
Claim 36 is directed to a fluid purification system, an apparatus or device type invention group.
Regarding Claim 36, Taylor discloses a fluid purification system, (See Abstract, Taylor), comprising: a hollow first fluid purification media comprising a mineral-free, first rigid porous block including a longitudinal first surface and a longitudinal second surface disposed inside the longitudinal first surface, (Portion 320 of Porous Composite Block 300 with its Outer Surface and its Inner Surface inside Outer Surface, See Figure 3A, and See paragraph [0043], Taylor), formed from a porous high density polymer combined with  carbon particles, (See paragraphs [0043], [0023] & [0026], Taylor; The portion 320 includes active particles and binder.  Active components include particulate carbon and binder suitable for use in porous composite blocks are to be found in US Patent App 10/756478 (US 2005/0167358) which uses polymeric binder as in paragraph [0023] and [0030] of that reference), and another (third) fluid purification media comprising a second rigid porous purification block, (Portion 310 of Porous Composite Block 300, See Figure 3A, and See paragraph [0043], Taylor), spaced radially inward from the second fluid purification media to define a transverse gap therebetween, (Portion 310 with its Outer Surface and Inner Surface where its Outer Surface is inside Inner Surface of Portion 320, See Figure 3A, and See paragraph [0043], Taylor; and “there can be spaces or gaps between the downstream surface 140 [of second portion 120] and the upstream portion 150 [of first portion 110],” (See paragraph [0033], Taylor).
Taylor does not disclose a second fluid purification media comprising a fibrous, nonwoven fabric positioned radially inward of the first fluid purification media.
Rinker discloses a fluid purification system for removing lead from water, (See Abstract, and See paragraph [0005], Rinker), comprising a second fluid purification media, comprising a fibrous, nonwoven fabric disposed radially inward of the first fluid purification media, (Filter Sheet 24 around or inside Carbon Block 20, See Figures 4-6, and See paragraphs [0066] & [0067], Rinker).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the fluid purification system of modified Taylor by incorporating  a system for removing lead from water and second fluid purification media, comprising a fibrous, nonwoven fabric disposed radially inward of the first fluid purification media as in Rinker in order to “prevent particles…from clogging the internal porous structure of the carbon block” which “can result in extended filter life”, (See paragraph [0066], Rinker).  By doing so, it "can enhance the performance and extend the life of the block filter," (See paragraph [0066], Rinker).
Modified Taylor does not disclose a fourth fluid purification media comprising particles of a fluid purification material disposed in the transverse gap.
Levy discloses a fluid purification system, with a first fluid purification media comprising a first rigid porous purification block, (Porous Layer 202, See Figure 1B, and See pages 3-4, paragraph [0036]), and a third fluid purification media comprising a second rigid porous purification block, (Porous Purification Block 205 & Inner Porous Layer 206, See Figure 1B, and See pages 3-4, paragraphs [0035] & [0036]), wherein a fourth fluid purification media comprising particles of a fluid purification material disposed in the transverse gap, (Annular Space 204 between Outer Porous Layer 202 and Block 205 holding powdered purification media, See Figure 1, and See paragraph [0036], Levy).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the fluid purification system of modified Taylor by incorporating a fourth fluid purification media comprising particles of a fluid purification material disposed in the transverse gap as in Levy so that it "allows water to flow through the purification system with much lower pressure drops that are achievable with existing systems", (See paragraph [0021], Levy), and "additionally, the purification cartridge...can be used to effectively remove microbial contaminants," (See paragraph [0032], Levy).
Modified Taylor does not disclose removing lead from water also containing at least one of TOC and TTHM.
Hong discloses a method of removing lead from water, (See Abstract, column 1, lines 12-26 and column 3, lines 16-44, and See column 4, lines 26-34, and column 6, lines 8-14, Hong), in which the water also contains at least one of TOC and TTHM, (See Abstract, column 1, lines 12-26 and column 3, lines 16-44, and See column 4, lines 26-34, Hong). Additional features of this disclosure are included in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of modified Levy by incorporating removing the lead from the water also containing at least one of TOC and TTHM as in Hong because not only is “the elevated concentration of lead in drinking water...a major public health concern,” (See column 1, lines 28-30, Hong), “chlorine, disinfection byproducts, and other organic pollutants" are pollutants of main concern, (See column 1, lines 23-25, Hong), in which "chlorine is one of the most commonly used disinfects" but "many of the organic compounds in water may react with the chlorine to form toxic compounds that cause adverse health effects to humans after long-term usage" such as "trihalomethane" so "the EPA...has approved a rule to reduce the maximum allowable THM concentration in treated water from 100 to 80 ppb". Thus, it is an object "to provide a point-of-use system for the removal of harmful pollutants from drinking water to safe concentrations, including lead, copper, organic substances" and chlorine, (See column 4, lines 11-14, lines 26-30, Hong).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779